Citation Nr: 1120376	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  10-19 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bladder carcinoma as a result of exposure to herbicides.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities as a result of exposure to herbicides.

5.  Entitlement to service connection for squamous cell carcinoma of the anus (claimed as perianal soft tissue carcinoma) as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel

INTRODUCTION

The Veteran had active military service from July 1968 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  In February 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing.  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


REMAND

Hearing loss and tinnitus

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  In statements and testimony he asserts that his duties as an Air Traffic Controller in the Army involved working on the flight line, working with helicopters, and fixing jet aircraft wings and generators.  He also contends that he was exposed to small arms and occasional artillery fire.  He argues that this exposure to acoustic trauma is the cause of his current hearing loss and tinnitus disabilities.  He indicated that prior to service he was in high school and after service was a college student, a personnel director, a rancher, high school teacher, and worked in law enforcement.  Aside from occasional firearm use in the last position, he contends that he did not have any exposure to excessive noise outside of his military service.

He submitted a copy of an article on sound levels for Army equipment.  His DD Form 214 confirms that his military occupational specialty in service was Air Traffic Controller.

A November 2008 VA examination report shows that, after being tested, he was diagnosed with moderate high frequency sensorineural hearing loss at 3000-8000 Hertz bilaterally.  He also was found to have tinnitus.  The examiner determined that, based on the Veteran's normal hearing tests upon both entrance and separation from military service, his current hearing loss was not caused by, or a result of, military service.  The examiner further found that tinnitus was not related to military service, noting that there were no reports or complaints of tinnitus in the claims file.  The examiner also indicated that tinnitus might be related to the Veteran's chemotherapy treatments.

A statement from a friend, D.B., was submitted in January 2010.  D.B. indicated knowing the Veteran since 1999 and being aware of his hearing difficulties.  D.B. further noted that, in interactions with the Veteran's family, they always said they could not remember a time when the Veteran did not have hearing problems.  The Veteran's sons and daughter also submitted statements that, for as long as they could remember, their father had been hard of hearing and had complained of his ears ringing.  They indicated that the Veteran always had the television volume up loud and was always asking them to repeat themselves.

The Veteran has met the first two elements of his service connection claim, as the record shows that he has a current hearing loss and tinnitus disability, and the service personnel records as well as his competent and credible statements have shown that he was exposed to significant acoustic trauma in service.  The issue that has yet to be resolved is whether there is a relationship between the Veteran's present hearing loss and tinnitus disabilities and his military service.  

The Veteran's family's and children's statements that they have noticed the Veteran's hearing loss and tinnitus for as long as they can remember lend support to a relationship between the Veteran's military service and his present hearing loss and tinnitus.  The Veteran's children have indicated that they are grown-up and at least in their 20s, so that would be approximately 20 or so years that they could attest to the hearing difficulties, which would be in the late 1980s or early 1990s.  However, there is still a 10 to 20 year gap between the Veteran's military service and their assertions of noticing a hearing problem.  Also, the first diagnosis of a hearing problem and/or tinnitus was not until November 2008, which is 37 years after the Veteran's discharge from service.  

The November 2008 VA examination report is not really helpful, because the examiner relied on the audiological tests in service as the primary factor in determining whether or not the Veteran's hearing loss is related to his military service, and did not seem to consider the Veteran's exposure to acoustic trauma.  Even if disabling hearing loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

Thus, the lack of any evidence showing the Veteran had hearing loss during service is not fatal to his claim for service connection.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the Court of Appeals for Veterans Claims has held where there is no evidence of the veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service . . . ." Hensley, supra, (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)). Therefore, the critical question is whether the Veteran has a current hearing loss and/or tinnitus disability, which is causally related to service.  

With respect to the tinnitus claim, the examiner determined that tinnitus might be related to chemotherapy treatment but did not offer any rationale for this opinion.  The examiner also noted that the record did not reflect findings of tinnitus; however, the Veteran has disputed this finding by reporting that he does have long-standing tinnitus.  He also has indicated no significant exposure to noise trauma other than during his military service.  A medical opinion based on speculation, without supporting clinical data or other rationale does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999). 

Therefore, another VA audiological examination should be provided to address the etiology of the Veteran's hearing loss and tinnitus disabilities.

Bladder carcinoma, squamous cell carcinoma of the anus, and peripheral neuropathy

The Veteran contends that he has bladder carcinoma, squamous cell carcinoma of the anus, and peripheral neuropathy due to exposure to herbicides in service.

The Veteran served in Vietnam from April 30, 1969, to April 10, 1970.  Thus, he is presumed to have been exposed to herbicides during his military service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In certain cases, service connection can be presumed if a veteran was exposed to a herbicide agent during active service.  By current regulation, presumptive service connection is warranted for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).  

Most of the diseases listed at 38 C.F.R. § 3.309(e), shall have become manifest to a degree of 10 percent or more at any time after service, except for acute and subacute peripheral neuropathy, which shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent.  See 38 C.F.R. § 3.307(a)(6)(ii).  

None of the Veteran's claimed conditions are entitled to the presumptive regulations under 38 C.F.R. § 3.309(e).  While he has peripheral neuropathy, it was not shown to be diagnosed within one year of the Veteran's presumed herbicide exposure.  The first diagnosis of record of peripheral neuropathy of the bilateral lower extremities is in 2008.  Also, while a presumptive relationship between herbicide exposure and soft-tissue sarcoma is warranted, there is no such presumption for soft-tissue carcinomas, which is the type of cancer the Veteran has.  

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. L. No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs (Secretary) entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there was a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-608 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); 74 Fed. Reg. 21,258-260 (May 7, 2009).  The most recent issuance by the Secretary has added ischemic heart disease, Parkinson's disease, and hairy cell leukemia to the list of presumptive disabilities in the regulation.  See Final Rule, 75 Fed. Reg. 53,202-216 (Aug. 31, 2010) (to be codified at 38 C.F.R. § 3.309(e)).  

In addition, entitlement to the presumptive regulations under 38 C.F.R. §§ 3.307, 3.309 for chronic diseases for malignant tumors is not warranted, as the first finding of carcinomas is in 2007.

Nevertheless, it is possible, under the law, that service connection for peripheral neuropathy, bladder carcinoma, and squamous cell carcinoma of the anus could be established on a direct basis.  When a disease is first diagnosed after service but not within an applicable presumptive period, service connection may nevertheless be established by evidence demonstrating that disease was in fact incurred during service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee at 1043-44.

Medical opinions were submitted by the Veteran's private physician, Dr. T., in January 2010.  Dr. T. stated that he believed the Veteran's squamous cell carcinoma of the anus and bladder carcinoma were at least as likely as not, partially, if not totally caused by his exposure to herbicides during his military service.  While this evidence is favorable to the Veteran's claim, Dr. T. did not provide any rationale for this opinion.  As noted above, a medical opinion based on speculation, without supporting clinical data or other rationale does not provide the required degree of medical certainty.  Bloom v. West, supra.

A medical opinion should be provided addressing the etiology of the Veteran's carcinomas.

With respect to the neuropathy of the lower extremities, a February 2008 private treatment record attributes the Veteran's neuritis of the feet to his chemotherapy for cancer.  There are no other medical opinions addressing the etiology of the Veteran's peripheral neuropathy.  A friend of the Veteran, D.B., submitted a statement in January 2010 that D.B. had been aware of the Veteran's neuropathy since 1999.  While this lends some support to the Veteran's claim, it does not establish a relationship between the Veteran's peripheral neuropathy and his exposure to herbicides.  A medical opinion should be provided to determine whether there is any direct relationship between the peripheral neuropathy and the Veteran's herbicide exposure.  The peripheral neuropathy claim also is inextricably intertwined with the carcinoma claims.  If the Veteran's cancer is shown to be related to the herbicide exposure, it is possible that service connection for peripheral neuropathy could be granted on a secondary basis, based on the February 2008 private medical opinion.   

VA has a duty to obtain a medical examination or opinion if the evidence establishes (1) a current disability or persistent or recurrent symptoms of a disability, (2) an in- service event, injury, or disease, (3) an indication that the current disability may be associated with the in-service event, and (4) a lack of sufficient evidence to make a decision on the claim. 38 C.F.R. § 3.159(b)(4); see McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004). The threshold for the need for an examination or opinion is low.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to see if he can get a more complete opinion from Dr. Tobin regarding the etiology of the bladder carcinoma and the squamous cell carcinoma.  Notify the Veteran that the opinion should state whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's current bladder carcinoma and squamous cell carcinoma of the anus are causally related to the Veteran's exposure to herbicides in service; or whether such a causal relationship between the carcinomas and service is unlikely (i.e. less than a 50/50 degree of probability).

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All relevant information of record should be considered and a complete rationale for the opinion should be provided.  If Dr. Tobin cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

2.  Schedule the Veteran for a VA oncology examination to determine whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's current bladder carcinoma and squamous cell carcinoma of the anus are causally related to the Veteran's exposure to herbicides in service; or whether such a causal relationship between the carcinomas and service is unlikely (i.e. less than a 50/50 degree of probability).

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The claims file, to include a copy of this Remand, must be reviewed in conjunction with the examination.  All relevant information of record should be considered.  Please provide a complete rationale for your opinion.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

3.  Schedule the Veteran for a VA audiological examination to determine whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's current hearing loss and tinnitus disabilities are causally related to the Veteran's exposure to acoustic trauma in service; or whether such a causal relationship between the tinnitus and hearing loss and service is unlikely (i.e. less than a 50/50 degree of probability).

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should consider the Veteran's service personnel records and his statements concerning acoustic trauma in service, as well as his friends and family's statements regarding when they first noticed his hearing loss and tinnitus, to determine whether the Veteran has a hearing loss or tinnitus disability that is causally related to the Veteran's service.  

The claims file, to include a copy of this Remand, must be reviewed in conjunction with the examination.  All relevant information of record should be considered.  Please provide a complete rationale for your opinion.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

4.  Schedule the Veteran for a VA neurology examination to determine whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's current peripheral neuropathy of the lower extremities are causally related to the Veteran's exposure to herbicides in service; or whether such a causal relationship between the peripheral neuropathy and service is unlikely (i.e. less than a 50/50 degree of probability).

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The claims file, to include a copy of this Remand, must be reviewed in conjunction with the examination.  All relevant information of record should be considered.  Please provide a complete rationale for your opinion.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

5.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence, and readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

